         Case 2:19-cv-00255-WBS-KJN Document 1 Filed 02/11/19 Page 1 of 11


 1   Amy L. Bennecoff Ginsburg (275805)
     Kimmel & Silverman, P.C.
 2
     30 East Butler Pike
 3   Ambler, PA 19002
     Telephone: 215-540-8888
 4   Facsimile: 215-540-8817
 5   aginsburg@creditlaw.com
     Attorney for Plaintiff
 6
 7
 8                   UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF CALIFORNIA
 9
10                                        )   Case No.:
11   MICHAEL WINSTON,                     )
                                          )   COMPLAINT FOR DAMAGES
12              Plaintiff,                )   1. VIOLATION OF THE
13                                        )   TELEPHONE CONSUMER
          v.                              )   PROTECTION ACT, 47 U.S.C. §
14                                        )   227
     CREDIT COLLECTION                    )   2. VIOLATION OF THE FAIR
15
     SERVICES, INC.,                      )   DEBT COLLECTION PRACTICES
16                                        )   ACT, 15 U.S.C. § 1692 ET SEQ.
                  Defendant.              )   3. VIOLATION OF THE
17                                        )   ROSENTHAL FAIR DEBT
18                                        )   COLLECTION PRACTICES ACT,
                                          )   CAL CIV. CODE. § 1788 ET SEQ.
19                                        )
20                                        )   JURY TRIAL DEMANDED

21
                                     COMPLAINT
22
          MICHAEL WINSTON (“Plaintiff”), by and through his attorneys, KIMMEL
23
24   & SILVERMAN, P.C., alleges the following against CREDIT COLLECTION

25   SERVICES, INC. (“Defendant”):
26
27                                    -1-
28                           PLAINTIFF’S COMPLAINT
          Case 2:19-cv-00255-WBS-KJN Document 1 Filed 02/11/19 Page 2 of 11


 1                                    INTRODUCTION
 2         1.     Plaintiff’s Complaint is based on the Fair Debt Collection Practices
 3
     Act, 15 U.S.C. § 1692 et seq. (FDCPA), the Telephone Consumer Protection Act
 4
     (TCPA), 47 U.S.C. § 227, and the Rosenthal Fair Debt Collection Practices Act, Cal.
 5
 6   Civ. Code § 1788 et seq. (RFDCPA).
 7
                               JURISDICTION AND VENUE
 8
 9         2.     This Court has subject-matter jurisdiction over the FDCPA claims in

10   this action under 15 U.S.C. § 1692k(d), which states that FDCPA actions may be
11
     brought and heard before “any appropriate United States district court without regard
12
     to the amount in controversy,” and under 28 U.S.C. § 1331, which grants this court
13
14   original jurisdiction of all civil actions arising under the laws of the United States.

15
           3.     This Court has subject-matter jurisdiction over the TCPA claims in this
16
     action under 28 U.S.C. § 1331, which grants this court original jurisdiction of all
17
18   civil actions arising under the laws of the United States. See Mims v. Arrow Fin.
19   Servs., LLC, 565 U.S. 368, 386-87 (2012) (confirming that 28 U.S.C. § 1331 grants
20
     the United States district courts federal-question subject-matter jurisdiction to hear
21
     private civil suits under the TCPA).
22
23         4.     This Court has supplemental subject-matter jurisdiction over the
24
     RFDCPA claims in this action under 28 U.S.C. § 1367(a) as a state-law claim arising
25
26
27                                        -2-
28                               PLAINTIFF’S COMPLAINT
           Case 2:19-cv-00255-WBS-KJN Document 1 Filed 02/11/19 Page 3 of 11


 1   from the same nucleus of operative facts as Plaintiff’s claims under the FDCPA and
 2
     TCPA over which this Court has original jurisdiction.
 3
 4         5.     This Court has personal jurisdiction over Defendant because Defendant

 5   regularly conducts business in the State of California and because the occurrences
 6
     from which Plaintiff’s cause of action arises took place and caused Plaintiff to suffer
 7
     injury in the State of California.
 8
 9         6.     Venue is proper under 28 U.S.C. § 1391(b)(1) and (b)(2).
10
11                                        PARTIES

12         7.     Plaintiff is a natural person residing in Vallejo, California.
13
           8.     Plaintiff is a “consumer” as that term is defined by 15 U.S.C. §
14
15   1692a(3).

16         9.     Plaintiff is a “debtor” as that term is defined by Cal. Civ. Code §
17
     1788.2(h).
18
19         10.    In the alternative, Plaintiff is a person granted a cause of action under
20
     the FDCPA by 15 U.S.C. § 1692k(a). See e.g., Wenrich v. Robert E. Cole, P.C, 2001
21
     WL 4994, at *3 (December 22, 2000).
22
23         11.    Plaintiff is a “person” as that term is defined by 47 U.S.C. § 153(39).
24
25
26
27                                        -3-
28                               PLAINTIFF’S COMPLAINT
          Case 2:19-cv-00255-WBS-KJN Document 1 Filed 02/11/19 Page 4 of 11


 1         12.      Defendant is a business entity with a principal place of business, head
 2
     office, or otherwise valid mailing address at 725 Canton Street, Norwood,
 3
     Massachusetts 02062.
 4
 5         13.      Defendant contracts with clients to contact persons who owe debts to
 6
     those clients via telephone, the U.S. Mail, and/or the Internet in an attempt to solicit
 7
     or encourage those persons to remit monies to Defendant or its clients in satisfaction
 8
 9   of those debts.
10
           14.      Defendant is a “debt collector” as that term is defined by 15 U.S.C. §
11
     1692a(6).
12
13         15.      Defendant is a “debt collector” as that term is defined by Cal. Civ. Code
14
     § 1788.2(c).
15
16         16.      Defendant is a “person” as that term is defined by 47 U.S.C. § 153(39).
17
           17.      Defendant acted through its agents, employees, officers, members,
18
     directors, heirs, successors, assigns, principals, trustees, sureties, subrogees,
19
20   representatives, and/or insurers.
21
22                               FACTUAL ALLEGATIONS

23         18.      Plaintiff has a cellular telephone number.

24
           19.      Plaintiff has only used this phone number as a cellular telephone.
25
26
27                                         -4-
28                                PLAINTIFF’S COMPLAINT
          Case 2:19-cv-00255-WBS-KJN Document 1 Filed 02/11/19 Page 5 of 11


 1         20.    Beginning in or around October 2015 and continuing through in or
 2
     around late February 2018, Defendant repeatedly called Plaintiff on his cellular
 3
     telephone.
 4
 5         21.    Upon information and belief, Defendant was contacting Plaintiff to
 6
     collect a debt that arose from personal, family or household purposes.
 7
 8         22.    Plaintiff does not own or operate a business or other commercial

 9   enterprise and thus cannot owe any business or commercial debts.
10
           23.    In or around December 2015 or January 2016, Plaintiff told Defendant
11
12   he did not wish to be contacted.
13
           24.    On subsequent calls through February 2018, Plaintiff repeated his
14
     instruction to Defendant not to call.
15
16         25.    Once Defendant was informed that its calls were unwanted and that
17
     Plaintiff wanted it to stop calling, its continued calls could have served no lawful
18
     purpose.
19
20         26.    Once Defendant was aware Plaintiff wanted it to stop calling, the only
21
     purpose further calls could serve would be to harass Plaintiff.
22
23         27.    Despite Plaintiff’s clear demand to refrain from contacting him,
24   Defendant persisted in calling Plaintiff through late February 2018.
25
26
27                                        -5-
28                               PLAINTIFF’S COMPLAINT
           Case 2:19-cv-00255-WBS-KJN Document 1 Filed 02/11/19 Page 6 of 11


 1         28.    During this time, Defendant contacted Plaintiff using an automated
 2
     telephone dialing system and/or pre-recorded voice.
 3
 4         29.    Plaintiff knew that Defendant’s calls were automated calls as the calls

 5   would start with a pause or delay before being connected with Defendant’s live
 6
     representatives.
 7
 8         30.    Defendant’s calls were not placed for emergency purposes.

 9
           31.    Defendant’s incessant calls were bothersome, disruptive and frustrating
10
     for Plaintiff to endure,.
11
12         32.    Defendant’s actions as described herein were taken with the intent to
13
     harass, upset and coerce Plaintiff to pay the alleged debt.
14
15                            COUNT I
16        DEFENDANT VIOLATED§§ 1692d AND 1692d(5) OF THE FDCPA

17         33.    Plaintiff incorporates the forgoing paragraphs as though the same were

18   set forth at length herein.
19
           34.    Section 1692d of the FDCPA prohibits debt collectors from engaging
20
21   in any conduct the natural consequence of which is to harass, oppress or abuse any
22   person in connection with the collection of a debt.
23
           35.    Section 1692d(5) of the FDCPA prohibits debt collectors from causing
24
25   a telephone to ring or engaging any person in telephone conversation repeatedly or
26
27                                          -6-
28                                 PLAINTIFF’S COMPLAINT
           Case 2:19-cv-00255-WBS-KJN Document 1 Filed 02/11/19 Page 7 of 11


 1   continuously with the intent to annoy, abuse or harass any person at the called
 2
     number.
 3
 4         36.    Defendant violated both Sections 1692d and 1692d(5) of the FDCPA

 5   when it placed repeated harassing telephone calls to Plaintiff within the one year
 6
     period preceding the filing of this Complaint knowing that its calls were unwanted.
 7
 8                                 COUNT II
 9                        DEFENDANT VIOLATED THE TCPA

10         37.    Plaintiff incorporates the forgoing paragraphs as though the same were

11   set forth at length herein.
12
           38.    The TCPA prohibits placing calls using an automatic telephone dialing
13
14   system or automatically generated or prerecorded voice to a cellular telephone. 47

15   U.S.C. § 227(b)(1)(A)(iii).
16
           39.    Defendant initiated repeated calls to Plaintiff’s cellular telephone.
17
18         40.    Defendant initiated these calls to Plaintiff using an automatic telephone
19
     dialing system.
20
21         41.    Defendant’s calls to Plaintiff’s cellular telephone were not made with
22   Plaintiff’s prior express consent.
23
           42.    Defendant’s calls to Plaintiff’s cellular telephone were not made for
24
25   emergency purposes.
26
27                                          -7-
28                                 PLAINTIFF’S COMPLAINT
           Case 2:19-cv-00255-WBS-KJN Document 1 Filed 02/11/19 Page 8 of 11


 1          43.   Defendant’s conduct violated the TCPA by placing repeated calls using
 2
     an automatic telephone dialing system and/or prerecorded or automated voice to
 3
     Plaintiff’s cellular telephone.
 4
 5          44.   The TCPA provides that where a defendant willfully or knowingly
 6
     violated the TCPA or regulations prescribed thereunder, the Court may impose treble
 7
     damages. 47 U.S.C. § 227(b)(3).
 8
 9          45.   When Defendant called Plaintiff from around October 2015 through
10
     around February 2018, it knew no later than Plaintiff’s instruction to stop calling in
11
     December 2015 or January 2016 that it did not have prior express consent to call
12
13   Plaintiff.
14
            46.   When Defendant called Plaintiff from around October 2015 through
15
     around February 2018, it knew it was placing calls to a cellular telephone.
16
17          47.   Defendant’s violation of the TCPA was therefore either willful or
18
     knowing starting no later than the date of Plaintiff’s first instruction to stop calling.
19
20          48.   As a result of the above violations of the TCPA, Plaintiff has suffered
21   the losses and damages as set forth above, entitling Plaintiff to injunctive relief and
22
     an award of statutory, actual, and treble damages.
23
24
25
26
27                                        -8-
28                               PLAINTIFF’S COMPLAINT
           Case 2:19-cv-00255-WBS-KJN Document 1 Filed 02/11/19 Page 9 of 11


 1                           COUNT III
                       DEFENDANT VIOLATED
 2
         THE ROSENTHAL FAIR DEBT COLLECTION PRACTICES ACT
 3
           49.    Plaintiff incorporates the forgoing paragraphs as though the same were
 4
     set forth at length herein.
 5
 6         50.    Section 1788.17 of the California Civil Code requires debt collectors as
 7
     defined under Cal. Civ. Code § 1788.2(c) attempting to collect a consumer debt in
 8
 9   California to comply with Sections 1692b through 1692j of the FDCPA.

10         51.    As outlined above in Count I, Defendant violated Sections 1692d of the
11
     FDCPA when it placed repeated harassing telephone calls to Plaintiff within the one
12
13   year period preceding the filing of this Complaint.

14
           52.    Defendant therefore violated the Rosenthal Fair Debt Collection
15
     Practices Act.
16
17         WHEREFORE, Plaintiff, MICHAEL WINSTON, respectfully prays for a
18
     judgment as follows:
19
20                a)     All actual damages Plaintiff suffered (as provided in 15 U.S.C. §

21                       1692k(a)(1));
22
                  b)     Statutory damages of $1,000 for the violation of the FDCPA (as
23
24                       provided under 15 U.S.C. § 1692k(a)(2)(A));

25
26
27                                          -9-
28                                 PLAINTIFF’S COMPLAINT
          Case 2:19-cv-00255-WBS-KJN Document 1 Filed 02/11/19 Page 10 of 11


 1                 c)     All reasonable attorneys’ fees, witness fees, court costs, and
 2
                          other litigation costs (as provided under 15 U.S.C. §
 3
                          1693k(a)(3));
 4
 5                 d)     All actual damages, statutory damages, reasonable attorney’s
 6
                          fees and costs, and any other litigation costs incurred by Plaintiff
 7
                          under the RFDCPA at Cal. Civ. Code § 1788.17;
 8
 9                 e)     All actual damages Plaintiff suffered (as provided under 47
10
                          U.S.C. § 227(b)(3)(A));
11
12                 f)     Statutory damages of $500.00 per violative telephone call (as
13                        provided under 47 U.S.C. § 227(b)(3)(B));
14
                   g)     Treble damages of $1,500.00 per violative telephone call (as
15
16                        provided under 47 U.S.C. § 227(b)(3));
17
                   h)     Injunctive relief (as provided under 47 U.S.C. § 227(b)(3)); and
18
19                 i)     Any other relief this Honorable Court deems appropriate.
20
21
22                              DEMAND FOR JURY TRIAL
23          PLEASE TAKE NOTICE that Plaintiff, MICHAEL WINSTON, demands a
24
     jury trial in this case.
25
26
27                                         - 10 -
28                                PLAINTIFF’S COMPLAINT
      Case 2:19-cv-00255-WBS-KJN Document 1 Filed 02/11/19 Page 11 of 11


 1
 2
                                     Respectfully submitted,
 3
 4
     DATED: 2/11/19                  By: /s/ Amy Lynn Bennecoff Ginsburg
 5                                   Amy Lynn Bennecoff Ginsburg, Esq.
 6                                   (275805)
                                     Kimmel & Silverman, P.C.
 7                                   30 East Butler Pike
                                     Ambler, PA 19002
 8                                   Telephone: (215) 540-8888
 9                                   Facsimile (215) 540-8817
                                     Email: aginsburg@creditlaw.com
10                                   Attorney for Plaintiff
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27                                - 11 -
28                       PLAINTIFF’S COMPLAINT
